DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Invention 7 in the reply filed on 11/08/2021 is acknowledged.  The arguments filed have been considered but are not found persuasive.  The combination of the teachings of the references of US20130122562 (05/16/2013; PTO 892) in view of Phue et al. (Biotechnol Bioeng. 2008 Nov 1;101(4):831-6; PTO 892), Accession V00328 (18-APR-2005; PTO 892), Kalderon et al.  (PLoS One. 2014 Dec 3;9(12):e114380, pages 1-14; PTO 892) as stated below in the rejection of the claims under 35 U.S.C. 103 teaches the claimed E.coli for producing isoprene.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the Inventions 1-7 are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	Claims 1-18 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 19-23 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an E.coli transformant comprising a deletion of the gene encoding a recA protein comprising the nucleotide sequence of SEQ ID NO: 76 and comprising the nucleotide sequence of SEQ ID NO: 1 encoding isoprene synthase, the nucleotide sequence of SEQ ID NO: 2 encoding an enzyme with functions of acetoacetyl-CoA synthase and HMG-CoA reductase, the nucleotide sequence of SEQ ID NO: 3 encoding HMG-CoA synthase, the nucleotide sequence of SEQ ID NO: 4 encoding mevalonate kinase, the nucleotide sequence of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase, the nucleotide sequence of SEQ ID NO: 6 encoding phosphomevalonate kinase, and the nucleotide sequence of SEQ ID NO: 7 encoding isoprenyl pyrophosphate isomerase; does not reasonably provide enablement for other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification 
The nature and breadth of the claims encompass any E. coli for producing isoprene, wherein any foreign gene of any nucleotide sequence, structure, and biological function is introduced into the E. coli to make the E. coli capable of producing the isoprene; and any gene of any nucleotide sequence and structure encoding a recA protein is attenuated or deleted in the E. coli.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2018;19(1):5-15; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 11, left column, lines 8-17).    Such protein engineering methods, however, only provide guidance for searching and screening for the enzymes and encoding genes involved in the production of isoprene which is not guidance for making and/or using the claimed invention.
The specification provides guidance, prediction, and working examples for an E.coli transformant comprising a deletion of the gene encoding a recA protein comprising the nucleotide sequence of SEQ ID NO: 76 and comprising the nucleotide sequence of SEQ ID NO: 1 encoding isoprene synthase, the nucleotide sequence of SEQ ID NO: 2 encoding an enzyme with functions of acetoacetyl-CoA synthase and HMG-CoA reductase, the nucleotide sequence of SEQ ID NO: 3 encoding HMG-CoA synthase, the nucleotide sequence of SEQ ID NO: 4 encoding mevalonate kinase, the nucleotide sequence of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase, the nucleotide sequence of SEQ ID NO: 6 encoding 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the foreign genes of any nucleotide sequence, structure, and biological function; transforming the genes into any E.coli host cell comprising any gene of any nucleotide sequence and structure encoding a recA protein that is attenuated or deleted in the E. coli; and determining whether transformed E. coli produces increased amounts of isoprene compared to a wild type E. coli host cell.  General teaching regarding screening and searching for the claimed invention such as using enzyme activity assays is not guidance for making the claimed invention.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 20-23 are also rejected because they do not correct the defect.



	Claim Rejections - 35 U.S.C. § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

7.	Claim 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20130122562 (05/16/2013; PTO 892) in view of Phue et al. (Biotechnol Bioeng. 2008 Nov 1;101(4):831-6; PTO 892), Accession V00328 (18-APR-2005; PTO 892), Kalderon et al.  (PLoS One. 2014 Dec 3;9(12):e114380, pages 1-14; PTO 892)

US20130122562 teaches a recombinant microorganism including E.coli capable of producing isoprene and isoprene production with the use of such recombinant microorganism with good efficiency where the acetoacetyl-CoA synthase gene encoding an enzyme capable of synthesizing acetoacetyl-CoA from malonyl-CoA and acetyl-CoA and one or more genes involved in isoprene biosynthesis that enables synthesis of isoprene from acetoacetyl-CoA are introduced into a host microorganism.  See entire publication and claims especially claims 1-27 

Phue et al. teaches that modified Escherichia coli B (BL21) is a superior producer of plasmid DNA compared with Escherichia coli K (DH5alpha) where the Escherichia coli B (BL21) is mutated by deleting both recA and endA (see Materials and Methods section, Results section, and pages 832-834).

Accession V00328 teaches the nucleotide sequence having 100% identity to SEQ ID NO: 76 encoding the recA protein of E.coli (see attached alignment).

Kalderon et al.  teaches E.coli MG1655 which was used in studies of the SOS response in  strains deficient in the expression of the mazEF pathway (see entire publication especially Results section and pages 2-10)

Therefore, it would have been obvious to one of ordinary skill in the art to combine and/or modify the reference teachings to arrive at the claimed invention by attenuating or deleting the gene encoding the E.coli recA protein taught by Accession V00328 in the E.coli taught by US20130122562, Phue et al., or Kalderon et al.  One of ordinary skill in the art would have been motivated to do this in order to obtain an E.coli transformant having a deletion of the gene encoding recA protein which can produce large amounts of isoprene.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying E.coli host cells for production of products including isoprene are well known in the art.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.


Conclusion

8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652